Citation Nr: 1603058	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for substance abuse to include as due to service-connected major depressive disorder.  

3.  Entitlement to a disability rating in excess of 50 percent from July 21, 2006 to March 21, 2011, and in excess of 70 percent thereafter for depression.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran had active service from December 1992 until February 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2006 (increased rating claim) and September 2012 (service connection claims) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The February 2006 rating decision implemented the Board's January 2006 grant of service connection for depression.

In March 2008, the Board considered the issues of entitlement to an effective date earlier than September 22, 2000 for service connection for depression and entitlement to an initial disability rating in excess of 30 percent for depression.  The Board determined that September 22, 2000 was the appropriate effective date and denied the Veteran's claim for an increased rating for depression.

The Veteran appealed the March 2008 rating and the United States Court of Appeals for Veterans' Claims (Court) vacated the portion of the March 2008 Board decision as pertaining to the Veteran's claim for an increased rating for depression in an April 2010 memorandum decision.  The court affirmed the remainder of the March 2008 Board decision.  

In a December 2010 Board decision, the issue of entitlement to an increased rating from September 22, 2000 to June 30, 2006 was considered on its merits, the Board awarded a disability rating of 50 percent for that period.  The Board remanded the issue of entitlement to an increased rating from July 1, 2006.  In a March 2012 rating decision, the RO increased the Veteran's disability rating to 70 percent for depression, effective March 22, 2011.  

In its December 2010 decision, the Board found that the Veteran had raised an informal claim for an earlier effective date for the grant of service connection for depression and referred that issue to the Appeals Management Center.  The Board notes that the March 2008 Board decision addressed the issue of an earlier effective date for service connection for depression, and denied that claim.  The Veteran appealed the March 2008 decision and the Court affirmed the March 2008 Board decision outside of the issue of entitlement to an initial disability rating in excess of 30 percent.  To the extent that the Veteran may again be raising the issue of entitlement to an earlier effective date for the grant of service connection for depression, this matter is hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

In April 2015 the claims file was sent to a medical expert for an independent medical opinion.  That report was completed in May 2015 and sent to the Veteran in August 2015.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record indicates the Veteran may continue to receive treatment for his claimed conditions at VA medical facilities, but the most recent VA treatment record for a condition other than psychiatric is dated in 2013.  More recent VA medical records must be requested on remand.

The RO last adjudicated the Veteran's claim for an increased rating for depression in July 2012.  However, since this time, relevant medical evidence address the Veteran's psychiatric conditions has been associated with his claims file, including more recent VA treatment records and an October 2015 private psychiatric evaluation.  As the Veteran has not waived initial AOJ review of this relevant medical evidence, a remand is required.  

Moreover, mental health treatment records dated in April 2013 and March 2014 note that the Veteran was admitted to the hospital following relapses of substance abuse.  Records of such treatment may be available and are not of record.  The Veteran should be contacted in order to determine where he received treatment for relapses and such records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated VA treatment records from February 2013 to the present.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain additional identified relevant records, to include any and all treatment following a relapse of substance abuse, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  The AOJ should consider all evidence associated with the claims file since the issuance of the July 2012 supplemental statement of the case (regarding the issue of an increased rating for service-connected depressive disorder) and February 2013 statement of the case (regarding service connection for hernia and secondary service connection for substance abuse) and readjudicate the issues.  If the benefit sought is denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




